Exhibit 10(f)
 
 
COMMITMENT INCREASE AGREEMENT
 
 
(Commitment Increase Pursuant to Section 2.19 of Credit Agreement)
 
This COMMITMENT INCREASE AGREEMENT (this “Agreement”) dated as of April 20, 2012
(the “Increase Effective Date”), is entered into by and among PPL ELECTRIC
UTILITIES CORPORATION., a Pennsylvania corporation (“Borrower”), the undersigned
Lenders (as defined in the Credit Agreement) who are increasing their
Commitments (as defined in the Credit Agreement) (collectively, the “Increasing
Lenders”), the undersigned JLA Issuing Banks, who are consenting to the increase
in Fronting Sublimit, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”), Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement (as hereinafter defined).
 
 
RECITALS
 
A.      Borrower, the Increasing Lenders, the JLA Issuing Banks, certain other
financial institutions, and the Administrative Agent are parties to that certain
Revolving Credit Agreement dated as of December 31, 2010 (as amended, restated,
or otherwise modified from time to time, the “Credit Agreement”).
 
B.      Pursuant to Section 2.19 of the Credit Agreement, this Agreement is
being executed to evidence Borrower’s requested increase in the aggregate
Commitments from $200,000,000 to $300,000,000, and to approve a corresponding
increase to the Fronting Sublimit.
 
C.      Each of the undersigned Increasing Lenders has agreed to increase its
Commitment in accordance with Schedule I hereto, and each of the undersigned JLA
Issuing Banks has agreed to a corresponding increase in the Fronting Sublimit.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.      Increase in Commitments of Increasing Lenders. Effective as of the
Increase Effective Date, each Increasing Lender identified on Schedule 1 agrees
that its Commitment shall be in the amount set forth on Schedule 1.
 
2.      Conditions Precedent to Effectiveness. This Agreement shall be effective
as of the Increase Effective Date, provided that: (a) Administrative Agent shall
have received (i) counterparts of this Agreement, executed by Borrower, each
Increasing Lender and each JLA Issuing Bank, (ii) a Notice of Revolving
Increase, (iii) to the extent required by any Increasing Lender, a Note; and (b)
Borrower shall have paid all fees and expenses that are required to be paid as
of the Increase Effective Date.
 
3.      Changes in Commitment Ratios.  On the Increase Effective Date, the
Commitment Ratio of the Lenders shall be redetermined giving effect to the
adjustments to the Commitments referred to in Section 1, and the participations
of the Lenders in and the obligations of the Lenders in respect of any Letters
of Credit outstanding on the Increase Effective Date shall be reallocated to
reflect such redetermined Commitment Ratio.
 
4.      Consent of JLA Issuing Banks.  By signing this Agreement, each JLA
Issuing Bank hereby agrees that the increase in Commitments effected pursuant to
Section 1 above shall be included for the purpose of calculating the Fronting
Sublimit for each JLA Issuing Bank.
 
5.      Miscellaneous. (a) Headings and captions may not be construed in
interpreting provisions; (b) this Agreement shall be governed by, and construed
in accordance with, the law of the State of New York; and (c) this Agreement may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.
 
6.      ENTIRE AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.






PPL ELECTRIC UTILITIES CORPORATION,
a Pennsylvania corporation
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
By:
/s/
 
By:
/s/
 
Name
Russell R. Clelland
   
Name
Keith Luettel
 
Title:
Assistant Treasurer
   
Title:
Vice President







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Increasing Lender and JLA Issuing
Bank
 
BANK OF AMERICA, N.A., as Increasing Lender and JLA Issuing Bank
By:
/s/
 
By:
/s/
 
Name
Keith Luettel
   
Name
Mike Mason
 
Title:
Vice President
   
Title:
Director







THE ROYAL BANK OF SCOTLAND PLC, as Increasing Lender and JLA Issuing Bank
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Increasing Lender and JLA Issuing
Bank
By:
/s/
 
By:
/s/
 
Name
Tyler J. McCarthy
   
Name
Mikhail Faybusovich
 
Title:
Director
   
Title:
Director
                     
By:
/s/
         
Name
Kevin Buddhdew
         
Title:
Associate







THE BANK OF NOVA SCOTIA, as Increasing Lender
 
UNION BANK, N.A., as Increasing Lender
By:
/s/
 
By:
/s/
 
Name
Brenda S. Insull
   
Name
Y. Joanne Si
 
Title:
Authorized Signatory
   
Title:
Vice President







BARCLAYS BANK PLC, as Increasing Lender
 
BNP PARIBAS, as Increasing Lender
By:
/s/
 
By:
/s/
 
Name
Michael Mozer
   
Name
Pasquale A. Perraglia IV
 
Title:
Vice President
   
Title:
Vice President
                     
By:
/s/
         
Name
Claudia Zarate
         
Title:
Director







CITIBANK, N.A., as Increasing Lender
 
JPMORGAN CHASE BANK, N.A., as Increasing Lender
By:
/s/
 
By:
/s/
 
Name
Anita J. Brickell
   
Name
Juan Javellana
 
Title:
Vice President
   
Title:
Executive Director







MORGAN STANLEY BANK, N.A., as Increasing Lender
 
ROYAL BANK OF CANADA, as Increasing Lender
By:
/s/
 
By:
/s/
 
Name
Michael King
   
Name
Kyle E. Hoffman
 
Title:
Authorized Signatory
   
Title:
Authorized Signatory







UBS LOAN FINANCE LLC, as Increasing Lender
 
GOLDMAN SACHS BANK USA, as Increasing Lender
By:
/s/
 
By:
/s/
 
Name
Mary E. Evans
   
Name
Mark Walton
 
Title:
Associate Director
   
Title:
Authorized Signatory
             
By:
/s/
       
Name
Joselin Fernandes
         
Title:
Associate Director
       

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
 
COMMITMENTS AND APPLICABLE PERCENTAGES
 


 
                                                               LENDERS                                                       
COMMITMENT1
       
Wells Fargo Bank, National Association
$
19,750,000
 
Bank of America, N.A.
 
19,750,000
 
The Royal Bank of Scotland plc
 
19,750,000
 
Credit Suisse AG, Cayman Islands Branch
 
16,000,000
 
The Bank of Nova Scotia
 
16,000,000
 
Union Bank, N.A.
 
11,250,000
 
Barclays Bank PLC
 
16,000,000
 
BNP Paribas
 
16,000,000
 
Citibank, N.A.
 
16,000,000
 
JPMorgan Chase Bank, N.A.
 
16,000,000
 
Morgan Stanley Bank, N.A.
 
16,000,000
 
Royal Bank of Canada
 
16,000,000
 
UBS Loan Finance LLC
 
16,000,000
 
Goldman Sachs Bank USA
 
16,000,000
         
Total
$
230,500,000
 




--------------------------------------------------------------------------------

1 Note: this is the aggregate commitment giving effect to the increase.
Schedule 1 to
Commitment Increase Agreement